272 S.W.3d 511 (2009)
Glenn E. BERRY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69503.
Missouri Court of Appeals, Western District.
January 6, 2009.
Kenton M. Hall, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Jamie Pamela Rasmussen, Office of Attorney General, Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Glenn E. Berry appeals the circuit court's judgment denying his Rule 29.15 motion without an evidentiary hearing. We affirm in this per curiam order pursuant to Rule 84.16(b).